DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1 and 15, where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). The term “microparticles” in claims 1 and 15 is used by the claim to mean “crystals” or “grains,” while the accepted meaning is “microscopic particle.” The term is indefinite because the specification does not clearly redefine the term. 
The term “microparticles” in claims 1 and 15 is further unclear because the specification uses the term microparticles when discussing the form of the calcium phosphate material as opposed to crystal grains. For instance, in the specification the microparticles are discloses as having a particle size ranging from 50 to about 1500 microns while the grains/crystals have a size of 0.1-1.50 microns. Claim 1 
Claims 1 and 15 are further unclear because lines 3-4 and 2-3, respectively, recite “a surface area percentage of the porous calcium phosphate material is from 10% to 40%” and it is unclear what this means in light of the specification. The specification consistently refers to a surface area percentage of micropores and never refers to a surface area percentage of the porous calcium phosphate material. What does the surface area percentage of claims 1 and 15 refer to? For examination, this limitation is interpreted as a surface area percentage of micropores which is consistent with the specification. 
Claims 7 and 15 are unclear because they recite that the porous calcium phosphate material of claim 1 comprises “a protein adsorption level equivalent to more than 40% protein from 3 ml 1% fetal bovine serum solution into 1 ml of a second porous calcium phosphate material having a total porosity of 80% in 24 hours”. This limitation is not disclosed in the specification (but it not new matter since it is an originally filed claim) and is unclear. What is the “second porous calcium phosphate material”? How does the protein adsorption level of the porous calcium phosphate material of claim 1 relate to “a second porous calcium phosphate material”? The claims are not able to be examined on the merits due to the extent of indefiniteness. Note that the specification discusses the protein adsorption capacity of the porous calcium phosphate material of claim 1 not a second arbitrary porous calcium phosphate material (see pars. 104, 110, and 126 of applicant’s specification).
Claims 7 and 15 are further unclear because they recite “a protein adsorption level”. This term is not disclosed in the specification. It is unclear if this limitation requires that the calcium phosphate 
Claim 20 is unclear because the claim requires that a size of the microparticles is between 212 and 300 microns, however, claim 15 recites that the microparticles are spaced by micropores in a size range of 0.1 to 1.5 microns. Applicant appears to be referring to two different structures with the same term since the specification discloses crystals or grains spaced by pores, wherein the grains are in a size range of 0.10-1.5 microns, and microparticles of the calcium phosphate material wherein the size of the microparticles is about 50-1500 microns, most preferably 212-300 microns (specification par.13). The claims should be amended to clarify that the microparticles of claim 15 are not the same as the microparticles of claim 20.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3, and 6 of U.S. Patent No. 7,942,934. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claim 1 of the application, see claim 1 of the patent wherein the grain size recited in the patent is considered the size of the microparticles of claim 1 of the application.
Regarding claims 2-7 of the application, the microparticles of claim 1 of the patent are identical to the material of the claims of the application and are therefore capable of being used and functioning as claimed.
Regarding claim 8 of the application, see claim 6 of the patent for hydroxyapatite.
Regarding claim 9 of the application, see claim 6 of the patent for both BCP and TCP. 

Regarding claim 11 of the application, see claim 3 of the patent.
Regarding claim 12 of the application, see claim 1 of the patent for surface area percentage of micropores. The specification of the patent defines the surface area percentage of micropores as recited in claim 12 of the application.
Regarding claim 13 of the application, while the claims of the patent do not specifically recite that the micropores are interconnected, interconnected porosity is well known in the art of porous calcium phosphates and it would have been obvious to provide an interconnectivity to the porosity of claim 13 in order to allow for communication of materials through the micropores.
Regarding claim 14 of the application, the microparticles of claim 1 of the patent are capable of being used as claimed.
Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5, 6, 10, and 11 of U.S. Patent No. 10,532,131. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the application are either anticipated by or obvious in view of the claims of the patent.
Regarding claim 1 of the application, see claim 1 of the patent wherein the grain size recited in the patent is considered the size of the microparticles of claim 1 of the application.

Regarding claims 8-10 of the application, see claims 5 and 6 of the patent. While the claims don’t specifically recite the type of tricalcium phosphate, beta tricalcium phosphate is a well-known type of tricalcium phosphate for use in bone implants and it would have been obvious to one of ordinary skill in the art at the time of the invention to select the known material since it has been held that selection of a known material based on its suitability for an intended use is an obvious extension of prior art teaching (In re Leshin 227 F.2d 197, 125 USPQ 416 (CCPA 1960) MPEP 2144.07).
Regarding claim 11 of the application, claim 1 of the patent discloses a range of 10-40% for the surface area percentage of micropores and it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A). Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the range of surface area percentage of micropores in claim 1 of the patent to be 10-25% as claimed in claim 11 of the application.
Regarding clam 12, see claim 1 of the patent for surface area percentage of micropores. The specification of the patent defines the surface area percentage of micropores as recited in claim 12 of the application.
Regarding claim 13 of the application, see claim 11 of the patent. 
Regarding claim 14 of the application, see claim 10 of the patent.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-4, 8, and 11-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirayama et al. 5,017,518 (hereafter referred to as Hirayama) in view of Starling et al. 2001/0021389 (hereafter referred to as Starling) in view of Niwa et al. 4,497,075 (hereafter referred to as Niwa).
Regarding claims 1 and 13, Hirayama discloses a porous calcium phosphate material for osteoinduction, the porous calcium phosphate material comprising a continuous matrix of grains/microparticles spaced by micropores (fig.1), wherein the micropores are in a size range of 0.05-20 microns (col.3, ll.64-65), and wherein a surface area percentage of micropores are in a size range of 20-60% (col.3, ll.17-25). Regarding the surface area percentage of micropores, the surface area percentage of micropores taught by Hirayama overlaps with the claimed range of 10-40% and it has been held that in the case where the claimed range overlaps ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05I).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize and narrow the range of the surface area percentage of micropores disclosed by Hirayama to be within the claimed range since optimizing the value involves only routine skill in the art. Regarding the size range of micropores, Hirayama discloses a size range of micropores somewhat greater than the 
Starling teaches a porous calcium phosphate material, in the same field of endeavor, wherein the calcium phosphate material has an interconnected porosity comprising micropores in a size range of 0.1 to 1.0 microns for the purpose of allowing the material to be infiltrated and coated with growth factor for the repair of bone defects (par.104).
It would have been obvious to one of ordinary skill in the art at the time of the invention to optimize the size range of the micropores of Hirayama to be 0.1-1.0 microns as taught by Starling in order to provide an interconnected microporosity for being infiltrated and coated with growth factor which aids in bone repair. While Hirayama discloses the invention substantially as claimed, Hirayama does not disclose that the material has an average grain size in a range of 0.1-1.50 microns.
Niwa teaches a calcium phosphate material, in the same field of endeavor, wherein the crystal grain size is less than 3 microns, and may specifically be 0.2 microns (col.15, ll.43-45), for the purpose of decreasing the body’s foreign body reaction to the material (col.4, ll.15-30). 
It would have been obvious to one of ordinary skill in the art at the time of the invention to use a crystal grain size of 0.2 microns as taught by Niwa in the calcium phosphate of Hirayama in view of Starling, in order to decrease the body's foreign body reaction to the material which will improve the incorporation of the material into the body.
Regarding claims 2 and 14, Niwa further teaches that the calcium phosphate material is in the form of microparticles having a particle size of less than 300 microns (col.4, ll.34-38) for the purpose of providing particles that may be used in a filler for filling in defects in bones (col.2, ll.56-63). Therefore, it would have been obvious to one ordinary skill in the art at the time of invention to form the calcium phosphate material of Hirayama in view of Starling as microparticles having a size of about 300 microns as taught by Niwa for the purpose of providing particles that may be used in a filler for filling in defects 
Regarding claims 3 and 4, the calcium phosphate of Hirayama in view of Starling in view of Niwa is capable of being resorbed as claimed.
Regarding claim 8, see Hirayama col.2, ll.55-57 for hydroxyapatite.
Regarding claim 11, as discussed above, Hirayama discloses a surface area percentage of micropores of 20-60% which overlaps with the claimed range of 10-25% and it has been held that in the case where the claimed range overlaps ranges disclosed by the prior art a prima facie case of obviousness exists (see MPEP 2144.05I).  Further, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art (In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), MPEP 2144.05 II A), therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to optimize and narrow the range of the surface area percentage of micropores disclosed by Hirayama to be within the claimed range since optimizing the value involves only routine skill in the art.
Regarding claim 12, Hirayama discloses the porosity is of the porous surface in col.3, ll.17-19. Porosity of the porous surface is the same as a percentage of a surface area with micropores and a surface area associated with both the micropores and the grains. 
Claims 5, 6, 9, and 10 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hirayama in view of Starling in view of Niwa as applied to claims 1 and 3 above, and further in view of de Bruijn et al. 6,511,510 (hereafter referred to as de Bruijn).
Regarding claims 5 and 6, Hirayama in view of Starling in view of Niwa discloses the invention substantially as claimed. Since the material of Hirayama in view of Starling in view of Niwa is the same as 
De Bruijn teaches a calcium phosphate material, in the same field of endeavor, wherein the calcium phosphate material is capable of producing autologous bone at both osseous and muscle sites providing improved osteoinductivity (col.1, ll.21-33). De Bruijn also teaches bmp in materials is capable of inducing the formation of bone tissue (col.1, ll.10-14).
It would have been obvious to one of ordinary skill in the art at the time of the invention to add bmp, if necessary, to the calcium phosphate material of Hirayama in view of Starling in view of Niwa in order to enhance and improve the osteoinductivity of the material. Based on the teachings of de Bruijn, it seems that the calcium phosphate material of Hirayama in view of Starling in view of Niwa is capable of producing autologous bone as claimed, but even if the calcium phosphate material did not, it would have been further obvious to add bmp since this was known to induce bone tissue formation.
Regarding claims 9 and 10, Hirayama in view of Starling in view of Niwa discloses the invention substantially as claimed and as discussed above but does not specifically disclose that the grains/microparticles comprises BCP and resorbable tcp or beta-tcp.
De Bruijn teaches a calcium phosphate material, in the same field of endeavor, wherein the calcium phosphate material may be biphasic calcium phosphate (col.5, ll.42-43 and 55-56), and tricalcium phosphate, including beta-tricalcium phosphate (col.2, ll.5-9).
It would have been obvious to one of ordinary skill in the art at the time of the invention to select biphasic calcium phosphate, tricalcium phosphate, and/or beta-tricalcium phosphate as taught by de Bruijn for the calcium phosphate material of Hirayama in view of Starling in view of Niwa since de Bruijn teaches these were known materials suitable for use in calcium phosphate materials and since it has been held that selection of a known material based on its suitability for an intended use is an 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Megan Wolf whose telephone number is (571) 270-3071.  The examiner can normally be reached on Monday-Friday 9:00am-3:00pm.
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jennifer Dieterle, at (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MEGAN Y WOLF/Primary Examiner, Art Unit 3774